“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato de
Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado por el
Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento
de Identidad Nacional N” 08767639, autorizado por el artículo 13” del Reglamento de la Ley N*
27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en Av. Las
Artes Sur N” 260, San Borja, Lima 41, a quien en adelante se denominará el ESTADO; y de la
otra parte INCA GOLD COMPANY S.A.C. identificada con R.U.C. N* 20508697253, inscrita en la
Partida Electrónica N” 11640820 del Registro de Personas Jurídicas a cargo de la Zona
Registral N* IX — Sede Lima, con domicilio en Av. José Pardo N* 601 Of, 1301, Miraflores, Lima,
debidamente representada por el señor Jesús Vilca Masías, identificado con Documento
Nacional de Identidad N* 21288444, cuyos poderes obran inscritos en el asiento C00003 de la
partida registral antes citada, a quien en adelante se le denominará "EL INVERSIONISTA”:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al Ing. Oscar Alfredo Rodriguez Muñoz como Director General de Minería y la
Resolución Ministerial N* 448-2007-MEM/DM, publicada en el diario antes mencionado con
fecha 23 de septiembre de 2007, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 27 de Septiembre de 2007.

Conve — 5
¡ESTADO PERUANO EL INVERSIONISTA

Av. Las Artes Sur No. 260-Lima 41 Página 1 de 4
Teléfonos: (51-1)475-0065
www.minem.gob.pe
e-mall:consultasdggm(Aminem.gob.pe
"DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN
Conste por el presente documento el Contrato de Inversión en Exploración que celebran

(i) El Estado Peruano, debidamente representado por el Director General de Mineria del
Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento
Nacional de Identidad N” 08767639, autorizado por el artículo 13” del Reglamento de la Ley N*
27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará
“EL ESTADO”. y,

(li) INCA GOLD COMPANY S.A.C. identificada con R.U.C. N* 20508697253, inscrita en
la Partida Electrónica N* 11640820 del Registro de Personas Jurídicas a cargo de la Zona
Registral N” IX — Sede Lima, con domicilio en Av. Jose Pardo N* 601 Of. 1301, Miraflores,
representada por el señor Jesús Vilca Masias, identificado con Documento Nacional de
Identidad N* 21288444 cuyo poder obra inscrito en el asiento C00003 de la partida registral
antes citada, a quien en adelante se le denominará "EL INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-EM, se
aprobó el modelo de Contrato de Inversión en Exploración

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 17 de mayo de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los beneficios
del régimen de devolución del Impuesto General a las Ventas e Impuesto de Promoción
Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no surtirán efecto
de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas normas.

Av. Las Artes Sur No. 260-Lima 41 Página 2 de 4
Teléfonos: (51-1)475-0065
min
e-mail:consultasdgmfminem gob.pe
"DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ"
“AÑO DEL DEBER CIUDADANO"

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas en
la cláusula 1.1. por un monto de US$ 1'224,336.00 (Un Millón Doscientos Veinticuatro Mil
Trescientos Treinta y Seis y 00/100 Dólares Americanos), en un plazo de dieciséis (16) meses
contados a partir del mes de septiembre de 2007 hasta diciembre de 2008.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 448-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 23 de septiembre de 2007, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N” 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo que
Ae cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
% aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General de
Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que regulan la
presentación y aprobación de nuevos programas. De ser el caso, luego de la aprobación de las
modificaciones al Programa de Inversión, se procederá a adecuar el presente contrato mediante
addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en
el Reglamento de la Ley N” 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

Av. Las Artes Sur No. 260-Lima 41 Página 3 de 4
Teléfonos: (51-1)475-0065
www min
e-mail:consultasdgm(Aminem.gob.pe
“DECENIO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL DEBER CIUDADANO”

MINISTERIO DE ENERGÍA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los
cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados a
partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los dos
primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en
la Ley General de Arbitraje, aprobada por Ley N” 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier cambio
de domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo domicilio,
surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 27 días del mes de septiembre de dos mil siete.

vcUAnz -
EL ESTA! EL INVERSIONISTA
Av. Las Artes Sur No. 260-Lima 41 Página 4 de 4
Teléfonos: (51-1)475-0065
Mm

e-mail:consultasdgmAminem.gob.pe
105
ee

o o
il po. |

MINA
PA E

6
6
[A

0
8007 AP 34qUIAPIA E L00Z SP SIQUINdAS Ap

NOIDVYO1dX3 N3 NOISYUJANI 30 VWVUDONOYI

"I'V'S ANVAWOI 0109 VINI

1 OX3NV
353924

mm) Los débitos en la cuenta del cliente por concepto del
Impuesto, gastos de mantenimiento de cuentas y portes.

r) La acreditación o débito correspondiente a
contra-asientos por error o anulaciones de documentos
previamente acreditados en cuenta.

s) La acreditación o débito en las cuentas que

s Compañías de seguros y reaseguros utilicen
exclusivamente para el respaldo de las Reservas Técnicas,
Patrimonio Mínimo de Solvencia y Fondos de Garantía,
incluyendo la adquisición de activos para dicho fin; así
como la acreditación o débito para el pago de las rentas
vitalicias, las prestaciones de invalidez, sobrevivencia y
gastos de sepelio.

1) (13) La acreditación o débito en las cuentas que
los Fondos Mutuos, Fondos de Inversión, Patrimonios
Fideicometidos de Sociedades Titulizadoras, Sociedades
de Propósito Especial y Fondos Colectivos mantienen en
empresas del Sistema Financiero exclusivamente para el
movimiento de los fondos constituidos por oferta pública,
patrimonios de propósito exclusivo que respalden la
emisión de valores por oferta pública, y fondos constituidos
por los aportes de los asociados de las
administradoras de fondos colectivos, respectivamente.

(13) Inciso sustituido por el artículo 7* del Decreto
Legislativo N* 975, publicado el 15 de marzo de 2007.

u) La renovación de depósitos a plazos y de certificados

modalidad, hasta por el monto que no implique una nueva
entrega de dinero en efectivo por parte de la Empresa del
E Financiero.

w) El pago de préstamos promocionales otorgados
con cargo Al fondo VIVIENDA S.A. (14) o al Programa
TECHO PROPIO.

(14) Nueva denominación, de conformidad con la
cuarta disposición final de la Ley N* 28579, publicada
el 09 de julio de 2005.

x) La acreditación y el débito en las cuentas utilizadas
en forma exclusiva por las empresas de arrendamiento
financiero a que se refiere el literal B del Artículo 16* de
la Ley General, para realizar exclusivamente los pagos
efectuados para la adquisición de activos para ser
entregados en arrendamiento financiero.

No están comprendidos en los literales 8), g), h), 1), j).
K). 1), 1) m), s) y 1) del presente Apéndice la acreditación

y donaciones. Tratándose del inciso s) la adquisición de
aCUVOs a que se refiere el presente párrafo no incluye

la acreditación o pago por adquisición de activos que
respalden las Reservas Técnicas, Patrimonio Minimo de
Solvencia y Fondos de Garantía.

111943-1

Aprueban listas de bienes y servicios
cuya adquisición otorgará derecho
a devolución del IGV e Impuesto de
Promoción Municipal a favor de Inca
Gold Company S.A.C. y de Vena Perú
S.A.C. durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 448-2007-MEM/DM

Lima, 20 de setiembre de 2007

Y NORMAS | LEGALES

ANEXO 11

Enano

_ ra, doringo 23 deve de 2007

VISTO:

El Informe N* 095-2007-MEM-DGM/DNM de la
Dirección General de Mineria;

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6” del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 278-2007-EF/15.01, de fecha 24 de agosto
de 2007, indicando que no tiene observaciones respecto
a los bienes y servicios planteados por la administrada,
adjunto al cual figura el Anexo Único que contiene la
lista de bienes y servicios, los cuales coinciden con los
bienes y servicios aprobados por el Decreto Supremo
N? 150-2002-EF, adecuada al Arancel de Aduanas

aprobado por Decreto Supremo N" 017-2007-El
acuerdo a ll indicado por la Superintendencia Nacional
de Administración Tributaria mediante Oficio N* 230-2007-
'SUNAT-300000;

Que, Ínca Gold Company S.A.C. mediante escrito
N* 1690295 solicitó al Ministerio de Energía y Minas la
suscripción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición

El 491 el derecho a la devolución del Impuesto

ral a las Ventas e Impuesto de Promoción Municipal,
durante la fase de exploración;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9” del
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Supremo
N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de Inca Gold Company S.A.C. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

Regístrese, comuniquese y publíquese.

JUAN VALDIVIA ROMERO

Ministro de Energía y Minas

ANEXO: R.M. N* 448-2007-MEM/DM

peta > |

[77] 5504506000 | PREPARACIONES PARAFLUIDOS DE PERFORACIÓN DE POZOS

825 90.60.00 [PROTECTORES ANTIRRUIDOS DE MATERIA PLASTICA.
[4 | 6401:100000 [CALZADO CON PUNTERA METALICA DE PROTECCIÓN
5508 100000 [CASCOS DE SEGURIDAD ==
BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS |

¡OSINALEAR

7 | 7304220000 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 [7304239000 [LOS DEMÁS TUBOS DE PERFORACIÓN.
[5 [007151000 [TREPANOS Y CORONAS CON PARTE OPERANTE DE CERME |

.
Mas
mec | DESCRECIÓN

[10] s207.13:2000 [BROCAS CON PARTE OPERANTE OE CEAMET

[HT E207 753000 |EARRENOAS INTEGRALES CON PARTE OPERANTE DE CERMET
[52] 207135000 [cos UTILES CON PARTE OPERANTE DE CERMET

13 | EX07 191000 | TREPANOS Y CORONAS EXCEPTO DE CERMET

Ta] EOTIEZTOO [BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 | 8207 19-200 [LAS DEMAS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS
16 | 8207 19.30.00 [BARRENAS INTEGRALES

q

|

== mA
Lama. domingo 23 de señemore de 2007 % NORMAS LEGALES 353925

= Transporte de personal, maquraría. equipo, materiales y suminatros racenaros para
las acivdados de exploración y la construcción de campamentos. >
vv)
ato.
+ Servicios de comunicaciones incluyen comunicación radial. teetonía satstal |
+ Servicios de segurdas Industria y cortraincendos.
- Servicios de segundad y vplancia de mnstalaciores y personal operanwo |
- Servicios de seguro. |
| Servicios de rescata, au, ]

8 | 5207 90.00.00 |LOS DEMÁS UTILES INTERCAMBIABLES
[19 | 8e30 410000 [LAS DEMÁS, MÁQUMAS DE SONDEO O PERFORACIÓN|
AUTOPROPULSADAS

o.
20 | M30:48:00.00 [LAS DEMÁS. MÁQUIMAS DE SONDEO Y PERFORACIÓN |

1 | BASTA I000 [BALANCINES

E AS DS PARTES 05 TS "MÁQUINAS DE SONDEO O)
PERFORACIÓN DE A SUBPARTIOAS 20041 U BODAS

E Parar |esucoes se

CEET APTOS PARA TA RECEPCIÓN,

BES REGENERACIÓN DE VOZ, IMAGEN U OTROS |
25 | 8823402200 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN
CIMAGEN Y SONIDO
25 | 1523 402800 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
7 | E7DLZV TOO [CAMIONETAS PICKUP DE ENCENDIDO POR
| TR EN |
Y INFERIOR O IGUAL A 4.537 Y DIESEL
(28 | 8705. 2000.00 | CAMIONES. PARA SONDEO O PERFORACIÓN
EJES PARA FOTOGRAFÍA SUBMARINA O
AEREA, EXAMDN MÉDICO DE CADANOS 9
LABORATORIOS DÉ MEDICINA LEGAL O

[30 | 901-10.00.00 | MICROSCOPIOS ESTEREOSCOPICOS
51] aotr200000 [LOS DEMAS PARA

a] 3015 100000 |TELEMETROS

38 | HIS 201000 |TEOGOLTOS

35 | 9015202000 | TAGIMETROS

Y | 9015.30.00.00 [NIVELES

7

38 | 8015:40.10.50 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA |
| ELECTOCOS O ELECTAdNCoS

38 | 8015:40.20.00 |LOSDEMÁS NSTAL 'YAPARATOS DE!
LExcepTo! 'OELECTRÓNICOS.

+

RETA 155 INSTRUMENTOS Y APARATOS. 0]
] EXCEPTO DE

¡41 | 9015.80.90.00 [Li AER Y APARATOS EXCEPTO

EECTRdEDS.

[42 | 9015:00.00.00 ¡PARTES Y ACCESORIOS

ESTOS APARATOS RESPIRATORIOS Y
| MÁSCARAS DE SIN

MECANISMO NI ELEMENTO FILTRANTE AMOVIBLE
[a [9077300000 | Y

Ll 1 QUE UTILICEN RADIACIONES ÓPTICAS |

M aEuGOs
(a) Servicios de Operaciones de Exploración Minera

|: Geclegios y protienicos [incluye petrogrifcos, mineras. hidmlégicos,
otogrambmica.

Serveis de perloración diamartina y de circulación reversa (ot percusiva)

- Seracion merciopogrificos

Servcion de Iipretación muMlespeciral de imágenes ya sean satritles 0 equipos
arorarpcrtados

Ensayes de laboratoro [anti de morales, suelos. aqu ec)

|) Owos Sarcis Vinculado ul Actvidnd de Exploración Minera

| ¡Sanvcio de alosamento y afementación del personal operativo del Tías del Proyecto.
[7 Servcio de asesoría, consuñoría. estudios Wcricos especiales y auditorias destinados
|

|

14 las actvicades de exploración minera.
Senscios de daefo, construcción, montaje industria, eléctrico y mecánico, armado y
mtm e agarran y uo: cc a naves ela epa

- Ario d agan mantenimiento y reparación de maquinaria y equipo utlizado |
se las actas de exploración minera.

+ quier arrendamiento Inancero de maquinaria, vehículos y equipos necesarios para
las actvetades de exploración.

111633-1

RESOLUCIÓN MINISTERIAL
N? 449-2007-MEM/DM
Lima, 20 de setiembre de 2007

VISTO:
El Informe N* 093-2007-MEM-DGM/DNM
Dirección General de Minería;

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
efi roads N? 27623, modificada por
la Ley N* 27+ que dispone dolo del bunaicia
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 277-2007-EF/15.01, de Fecha 24 de agosto
de 2007, indicando que no tiene observaciones

los servicios el
N* 150-2002-EF, adecuada al Arancel de E
por Decreto iris N* 017-2007-El
acuerdo a lo indicado por la Superintendencia Nacional
de Administración Tributaria mediante Oficio No 2007
ap

y
el derecho a la devolución del Impuesto General a las
ens e Impreso 16 pen MUSIC: durante. la
de exploración;

De conformidad con lo dispuesto en el inciso o) del
articulo 6* del Reglamento de la Loy N* 27623, aprobado
Decreto Supremo N” 082-2002-EF y el artículo 9* del
nto de Organización y o del Ministerio

de Energía y Minas, aprobado por Decreto Supremo
N* 031-2007-EM;

SE RESUELVE:

Artículo Único.- - Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución
Impuesto General a las Ventas e Impuesto de Promoción.
Municipal a favor de Vena Perú S.A.C. durante la fase
de po A E
integrante de la presente resolución ministerial. —, %, >

Regístrese, comuniquese y publíquese.

JUAN VALDIVIA ROMERO

Ministro de Energía y Minas

“AÑO DE LAS PERSONAS CON DISCAPACIDAD EN EL PERÚ”
“AÑO DEL DEBER CIUDADANO”

Y,
SJ

MINISTERIO DE ENERGÍA Y MINAS

ANEXO III
INCA GOLD COMPANY S.A.C.
CONCESIONES MINERAS
ITEM NOMBRE DE CONCESION CODIGO HECTAREAS
UNICO
1 JR 21 010082802 1000
2 JR 23 010083002 700
3 JR 24 010147004 800

